Mr. Justice McIver,
dissenting. It seems to me that there should be a new trial on the 16th ground of appeal, being the 12th point presented in the argument of appellants’ counsel. One of the most material questions in the case was as to the true location of the sheriff’s deed to Leitner, and I think it was a material error to say to the jury that if the judgment recovered in the ease of Leitner v. Tabitha Whitehead covered the land in dispute, “that would be evidence that that was the land conveyed by the sheriff’s deed.” On the contrary, it appears to me that what occurred in the suit of Leitner v. Tabitha Whitehead, was res inter alios acta, and was not only not conclusive evidence, but was no evidence at all against these plaintiffs, unless it was first shown, as it was not, that they claimed under Tabitha. Inasmuch, therefore, as the jury were instructed that something was evidence upon one of the most material questions in the case, which, according to my view, was no evidence at all against these plaintiffs, I think there was such error in the charge as requires a new trial.
Judgment affirmed.